UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1172


In re: ALBERT CHARLES BURGESS,

                    Petitioner.



                            On Petition for Writ of Mandamus.
                             (1:09-cr-00017-GCM-DLH-1)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Albert Charles Burgess, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Albert Charles Burgess, Jr., petitions for a writ of mandamus, seeking an order

compelling the delivery of tapes of proceedings occurring in connection with his criminal

prosecution. We conclude that Burgess is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Burgess is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2